Citation Nr: 1234867	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left hip injury.  

2.  Entitlement to service connection for a left sciatic nerve disorder.  

3.  Entitlement to service connection for a seizure disorder.  

4.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and T. P.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2011, the Veteran and his father gave sworn testimony in a personal hearing with a Decision Review Officer (DRO) at the RO.  In January 2012, in lieu of a personal hearing, the Veteran had a videoconference a hearing with the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcripts of the hearings are in the claims folder.  Review of the transcripts shows that in both hearings, the issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  

In a letter dated in May 2012, the Veteran asserted that chest pains in service were a manifestation of anxiety diagnosed after service.  The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  Residuals of a left hip injury were not incurred or aggravated by disease or injury during the Veteran's active service.  

2.  A left sciatic nerve disorder was not incurred or aggravated by disease or injury during the Veteran's active service.  

3.  A seizure disorder was not incurred or aggravated by disease or injury during the Veteran's active service.  

4.  An organic disease of the nervous system was not manifested within the first post service year.  

5.  A respiratory disorder was not incurred or aggravated by disease or injury during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left hip injury have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for service connection for a left sciatic nerve problem have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in March 2008, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claims in September 2008.  The March 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has also been afforded hearings.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

An organic disease of the nervous system may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

It is not enough to show injury during service, there must currently be a residual disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and service connection may be granted even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Discussion

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

In particular, review of the VA and private treatment records shows that there were numerous occasions when the Veteran was seen for problems that are not at issue here.  On many of those occasions, the Veteran gave a history that included the claimed disabilities or the claimed disabilities were listed on a "problem" list.  Then, in some instances, the claimed disabilities were simply listed in the assessment, without any pertinent medical findings or analysis.  This kind of mere repetition of the Veteran's claims does not support those claims.  It is well established that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence."  A bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  , 8 Vet App 406, 409 (1995).  The Board specifically finds that any records which mention the claimed disabilities but are not discussed below are not competent medical evidence of a current disability.  

Service Treatment Records

The Veteran's head, lungs and chest, lower extremities, and neurologic status were reported to be normal when he was examined for service in August 1996.  

In May 1997, the Veteran was seen primarily for stomach complaints.  He gave a history of having a chest cold since April 1997.  He reported a cough with chest pains.  His throat had mild tonsillar lymphadenopathy but all of his lung fields were clear to auscultation.  The assessment was viral gastroenteritis.  Treatment was provided.  

In August 1997, the Veteran complained of having a few chest pains.  A history of some cough and infrequent chest pains was noted.   Test results were reviewed and it was concluded that it was non-cardiac chest pain.  

In October 1997, the Veteran complained that his throat hurt.  His throat was found to have edema and erythema.  Pharyngitis was the assessment and treatment was recommended.  

In November 1997, there was a complaint of chest pain and dizziness.  Examination led to the assessment of sinusitis and dizziness.  It was reported that the dizziness had been present since May so it was not likely related to the sinusitis.  

Later in November 1997, the Veteran complained of continued dizziness.  He was very vague as to symptoms, reporting sometimes spinning, sometimes lightheadedness, and once he almost passed out.  He reported that a Holter monitor test was done and he had symptoms during monitoring.  Objective findings were zero and it was the assessment that the Veteran had negative testing.  

In June 1998, there was a complaint of cough and congestion.  Examination showed the Veteran's throat to be normal and his chest to be clear.  The pertinent assessment was an upper respiratory infection.  

There was a complaint of coughing and vomiting in August 1998 and treatment was recommended.  He was seen the following day reporting that he was unable to sleep due to his cough.  Chest pains were reported.  Objectively, his chest was clear.  The preliminary reading of a chest X-ray was negative.  The Veteran reported that the previous day he was told he had pneumonia.  The assessment was bronchitis versus pneumonia.  

Several days later, in August 1998, the Veteran's chest had markedly decreased breath sounds and the assessment was pneumonia.  Treatment was provided.   Three days later, the Veteran denied symptoms.  His chest was clear to auscultation, with no rhonchi or rales.  The assessment was status post pneumonia, resolved.  

In November 1998, the Veteran reported difficulty breathing when going up stairs.  His history of pneumonia was noted.  His throat was normal.  His chest was clear to auscultation with possible ronchi.  A chest X-ray was normal with no pneumonia infiltrates or scars.  The assessment was allergic bronchitis.  

Radiology reports show that a April 1998 chest X-ray showed the lungs to be well expanded with no infiltrate or abnormal soft tissue density seen.   The opinion was a negative chest.  An August 1998 study showed the lungs to be clear.  The opinion was a negative chest.  The November 1998 X-ray showed no evidence of pneumonia.  The lungs were clear.  The impression was resolved pneumonia.   

The Veteran has reported that he received treatment during service, in 1999, although those records are missing.  The report of the separation examination is not in the record.  In a case where the service medical records are presumed destroyed, VA's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  This decision will endeavor to meet the heightened duty to explain itself.  However, that does not mean that we can assume the missing records support the claims.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1990).  

Post Service Records

A private emergency room record dated in March 2000 show the Veteran complained of back pain with radiation down his left leg.  There was no known injury.  The Veteran reported occasional numbness in his legs.  A parenthetical note indicates he saw a doctor in service.  Straight leg raising was positive at 30 degrees.  X-rays showed the vertebral bodies and disc spaces had normal alignment and configuration.  There were no pars defects.  No soft tissue masses or bony destruction was identified.  The X-ray impression was a normal lumbosacral spine.  The concluding diagnosis was chronic sciatica.  

In August 2002, over three years after service, the Veteran was hospitalized for an episode of syncope.  Hospital records made at that time show the Veteran later explained that he awoke that morning and his legs and arms felt "like jelly."  He was able to walk, but slowly.  He went to work and after sitting in a chair for 5 minutes, he got up, lost consciousness, and fell to the floor.  He was not aware of any kind of warning.  He did not bite his tongue.  He did not lose control of bowel or bladder.  No convulsive movements were reported.  The problem was worked up extensively without a clear cause being determined.  

The report of the August 2002 consultation by R. D. G. B., M.D., Shows a normal neurologic examination.  The doctor wrote that the episode had features that made it sound like syncope.  The differential would include an orthostatic hypotensive episode or seizure.  It was noted that studies had revealed a cerebellar hypodense lesion which could be ischemic.  

The report of the August 2002 computerized tomography (CT) scan of the brain disclosed a 1 centimeter low density lesion in the right cerebellum.  It was commented that the exact etiology was uncertain and that ischemia in the area would be atypical for the Veteran's age.  There was no evidence of intracranial hemorrhage; no mass lesion, no shift of midline indicators; and no mass effects.  The ventricular system and basal cisterns were within normal limits.  

During the August 2002 hospitalization, the CT scan was followed by magnetic resonance imaging (MRI).  There were numerous normal findings.  The only abnormality was a focal hyperintense lesion involving the upper surface of the right cerebellar hemisphere laterally.  It was noted to correspond to the lesion seen on the CT scan.  The findings were considered to be nonspecific and could represent a focus of ischemia; however, the Veteran's age was against that.  If he had a history of migraine headache, then the likelihood of ischemia would be greater.  

Other studies included a normal carotid and vertebral duplex ultrasound, a normal electroencephalogram, and a transesophageal echocardiogram showing mild biatrial enlargement and trivial to mild mitral valve insufficiency.  

The discharge summary shows that the Veteran was admitted with syncopal episodes.  He was found to have a cerebral lesion and hypokalemia.  His potassium was supplemented.  He had no further syncope episodes and was released from the hospital.  It was reported that his sister had similar symptoms.  

Records reflect follow-up after the August 2002 hospitalization.  An October 2002 MRI again showed the cerebellar lesion and the report stated that it was quite nonspecific, particularly for the Veteran's age group.  

Notes from a private physician, A. H. B., M. D., cover the period from November 2002 to April 2003.  The Veteran was first seen on hospitalization in October 2002 because of spells that sounded like convulsive episodes.  He also had an abnormal right cerebellar hemisphere lesion.  He had been totally worked up but no other abnormalities had been found.  He had several episodes of dizziness but no loss of consciousness and no seizures.  Otherwise, there was no weakness or numbness.  The report of the April 2003 telephone conversation shows that the Veteran was diagnosed with a possible conversion disorder and the doctor told him that they did not have a primary neurologic diagnosis for his problem.  It was recommended that he go to a university hospital for video monitoring of his spells.  

In April 2003, the Veteran came to a private emergency room and reported that he had "blacked out."  He also complained of head pain.  He collapsed and had a headache after the event.  The clinical impression was syncope.  

A private medical record for March 2004 deals primary with the Veteran's psychiatric problems.  It reports that the Veteran had one seizure in the past week, without further details.  

The Veteran did follow up and was seen at the university hospital.  MRI in March 2004 showed the brain lesion.  

In September 2004, S. A., M.D., wrote that the Veteran had been under her care since May 2003 and had been unable to work due to epileptic seizures which have been resistant to treatment.  

In November 2004, the Veteran was seen at a family medicine facility with a complaint of a cold, cough and congestion.  Examination resulted in an assessment of URI (upper respiratory infection).  Treatment was recommended.  

In January 2005, a private medical record addressed the symptoms of the Veteran's major depression.  It was reported that he was having seizures about twice a week.  Diagnoses included a seizure disorder.  In April 2005, it was reported that the Veteran had a few seizures -"any time."  Diagnoses included epilepsy.  

MRI in June 2005 again showed the brain lesion.  

Records from D. S. C., M.D., reflect complaints of low back, buttock, hip, and occasional leg pain in September 2005.  He said it had been going on for 4 or 5 years.  Physical examination disclosed an antalgic gait.  There was some pain with extension and rotation of the torso.  Flexion and extension were good.  Palpation disclosed tenderness over the left sacroiliac joint.  Patrick's test on the left reproduced pain.  The impression was sacroiliitis.  The Veteran had a course of sacroiliac joint injections in the following months.  

Electroencephalogram (EEG) monitoring with video, in November and December 2005 recorded no events and the EEG findings were normal.  It was commented that the absence of interictal epileptiform discharges failed to provide support for epilepsy, but could not rule it out.  

In December 2005, the Veteran was seen at a family medicine clinic.  The problem list included recurrent syncopal episodes with no clear etiology.  The Veteran requested a referral to his neurologist, which he said was for "seizures."  The assessment included "seizure disorder" and he was given the requested referral to a neurologist.  The doctor did not report any of her own findings relative to the seizure claim.  

In April 2006, the Veteran was seen at a family medicine facility with a complaint of a cough and cold symptoms.  Examination resulted in an assessment of acute pharyngitis.  Treatment was recommended.  

A private clinical record dated in August 2006 reflects the presence of sciatica.  

An emergency physician record, dated in August 2006, reflects a complaint of left hip pain exacerbated by walking.  The Veteran gave a history of chronic left hip pain.  Examination showed the left hip was tender and painful on motion.  The clinical impression was left hip pain.  

A private physician's progress note for February 2007 reflects a complaint of hip pain but otherwise addresses the Veteran's problem with kidney stones.  

Private hospital records for February 2007 show the Veteran complained of a sore throat.  Testing was positive for Group A streptococcus and the diagnosis was strep pharyngitis.  His chest was nontender; breath sounds were normal; and he was in no respiratory distress.  

Private physician, J. T. M., M.D., reported evaluating the Veteran for back pain in April 2007.  He was found to be neurologically intact.  

In January 2008, the Veteran came to a private hospital emergency room with a complaint of left flank pain.  Examination include the back, which had no tenderness to palpation, no costovertebral angle tenderness, and was otherwise normal on inspection.  The Veteran's lower extremities were also normal on inspection, with a normal range of motion.  Tests revealed a left kidney stone.  

In March 2008, the Veteran came to a VA emergency room with complaints of back pain.  There was no new injury.  He reported that the pain was constant and radiated down the left leg, worse with movement.  He gave a history of sciatica.  On examination, his respiratory system was clear to auscultation.  Neurologic examination showed normal motor strength.  The left paralumbar area was tender to palpation.  Straight leg raising was positive at 45 degrees.  The diagnosis was sciatica.  

In April 2008, a private neurologist, R. S. T., M.D., discussed his evaluation of the Veteran.  The Veteran's history, including his military service, was reviewed.  Neurologic examination was normal.  Specifically, cranial nerve examination was normal.  Reflexes were normally active in all extremities.  Motor examination showed normal strength in all four extremities.  Coordination testing was done well.  Station, gait, toe, heel, and tandem walking were normal.  Sensory examination was intact.  It was the neurologist impression that the episodes of recurrent syncope described by the Veteran were certainly not typical of cardiac events and certainly not typical for a seizure disorder due to the stereotyped nature of the spells and the quality of them.  Also, there was no information, although the Veteran had a fair amount of contact with the medical system.  It was considered to be important to determine what the spells were.  If they were not epileptic events then he did not belong in a neurologist's office.  His continuation with psychiatry was appropriate.  

A VA primary care note shows the Veteran was seen in May 2008 for reported seizures.  He had not had any seizures since his last visit.  He had stopped taking medication because of excessive sleepiness and was currently taking nothing.  There were no objective findings but the assessment was a seizure disorder and medication changes were recommended.  A neurology consultation was requested.  

When the Veteran returned to the VA primary care clinic, in October 2008, he complained of back and left hip pain that had increased over the last several months.  He said that physical therapy and a transcutaneous nerve stimulator helped somewhat.  He had also had injection to the left sacroiliac joint that did not help.  Chiropractic care had been recommended.  The assessment was an exacerbation of low back pain.  

MRI of the lumbar spine, in November 2008 was normal, as was an X-ray study of the pelvis.  Examination for physical therapy, in November 2008 did not disclose any abnormalities.  

A VA primary care note dated in November 2008 shows the Veteran complained of having a nonproductive cough for several weeks.  His lungs were clear to auscultation and percussion.  There was good air movement with normal excursion.  The assessment was cough, likely resolving URI.  The Veteran's pain complaints were also considered and there was an assessment of sciatic pain - not originating in spine.  

A series of X-ray studies, in January 2009, showed the Veteran's heart and lungs to be normal.  There were no abdominal obstructions.  CT of the abdomen and pelvis, in January 2009, revealed tiny areas of calcification in the left adrenal gland suggesting prior infection or old trauma with hematoma.  Renal calculi were indicated in both kidneys, without obstruction.  

Subsequent VA clinical notes followed the Veteran's complaints.  

In December 2009, VA examinations were done and opinions provided.  The claims file was reviewed and the Veteran's medical history discussed.  On examination of the Veteran's joints, it was noted that he had a mild limp.  His right shoe had increased wear on the outside edge of the heel and increased wear inside the edge of the forefoot.  His left hip had tenderness.  Left hip motions were decreased compared to the right.  There was objective evidence of pain following repetitive motion.  A whole body bone scan was essentially negative.  The diagnosis was that there was no objective clinical evidence of a chronic disability or disease/disorder of the left leg or left hip.  

In the neurological portion of the December 2009 VA examination, it was again noted that the claims folder was reviewed and the medical history discussed.  The Veteran reported sciatica began in approximately 1997 along with his left hip symptoms.  Episodes happened 3 to 4 times a week.  He had numbness and shooting pains down the left leg only.  Motor examination was normal.   On sensory examination, response to light touch was normal.  There was a diminished response to sharp stimuli on the lateral aspect of the upper and lower left leg in an L4-L5 distribution.  Other  responses were normal.  The examiner noted that there was no objective evidence of a chronic seizure disorder.  There was a diagnosis of sciatica.  

The claims file was reviewed for the respiratory portion of the December 2009 VA examination.  Service and post service medical records were discussed.  There were no abnormal respiratory findings.  The excursion of the diaphragm and chest expansion were normal.  There was no chest wall scarring or deformity.  There were no conditions that would be associated with pulmonary restrictive disease.  The Veteran did not have asthma.  There were no signs of significant weight loss or malnutrition.  Pulmonary function tests had normal results.  Airflow rates were normal.  Lung volume measurements were normal.  There was an isolated decrease in ERV (expiratory reserve volume) likely secondary to obesity.  The diagnosis was that there was insufficient objective medical evidence to warrant a diagnosis of an acute or chronic respiratory disease secondary to pneumonia that was treated and resolved in service.  

In January 2010, the examiner provided a concluding opinion.   He wrote to the effect that a respiratory disability, left hip and leg condition, and seizure disorder were not caused by or the result of military service.  He explained that there was no objective clinical evidence of a chronic respiratory disease, disorder, or disability.  The pneumonia that was treated in service was treated in service and resolved without sequelae.  There is no objective clinical evidence of a chronic left hip disease or disability.  If there was a left hip or left leg condition caused by a low back problem as was claimed, it would be unlikely to find completely normal MRI scan of the lumbar spine and an unremarkable bone scan.  There was no objective clinical evidence of a seizure disorder while on active duty or due to anthrax vaccination.  In fact, the examiner was not able to locate medical evidence of onset on any of the above claimed conditions at the time of active service or chronic permanent disabilities secondary to the claimed conditions.  

In March 2010, the Veteran wrote that he did not have the problems when he entered service and that he complained of them on separation examination.  The Veteran's mother wrote stating that he was healthy before service and that during service, he was always sick or in pain.  His father provided a statement to the effect that during service he complained of his back hurting.  He was sick with pneumonia.  He was forced to take the first shot of anthrax vaccine but was discharged before he had to take the rest.  

A VA primary care note for January 2011 shows the Veteran's posterior pharynx was very hyperemic.  His lungs were clear to auscultation and percussion, with good air movement and normal excursion.  The assessment was pharyngitis.  

X-ray studies of the lumbar spine by D. M., D.C., in March 2011, revealed pelvic unleveling with the right iliac crest measuring 1.5 centimeters superior to the left.  There was lumbar vertebral body rotation to the right throughout the lumbar spine.  There was the appearance of an old pars defect with no spondylolisthesis at L5.  Other findings were normal.  

In March 2011, the Veteran and his father appeared before a DRO at the RO and provided sworn testimony in support of the claims.  The Veteran testified that he injured his hip in 1997 or 1998 while doing physical training.  He said he sought treatment and was given a few days rest.  They said it was a strained muscle.  It continued to bother him throughout service.  He reported that he sought post service treatment in early 2000.  The Veteran described subsequent symptoms and treatment.  Seizures were first diagnosed in August 2002.  The Veteran recalled that during service he complained of dizziness and fainting spells and that the service department just checked his heart.  The Veteran's father testified that some days the seizures were worse than other days.  On one occasion, he passed out and was in a ditch for awhile, then he woke up and came home.  The Veteran also recounted having pneumonia in service.  He felt that it scarred his lungs.  He said that since service he caught bronchitis easily and had it numerous times.  In addition to other information, both witnesses attested to the Veteran being in good health before service.   

An April 2011 MRI disclosed mild degenerative changes at L5-S1 without significant stenosis.  A May 2011 VA clinical note contains an impression of chronic low back pain/left lower extremity paresthesias; mild degenerative disc disease.  Physical therapy was recommended.  

In January 2012, the Veteran waived his right to a hearing in person and testified to the undersigned Veterans Law judge by way of a videoconference.  The Veteran reported that his hip injury occurred in service while doing physical training, running followed by leg lifts.  He said he did not seek treatment at that time.  After service, he went to an emergency room.  He said that the problem came and went for the remainder of his time in service.  The Veteran said that when he went to the emergency room he told the doctors that it happened when he was in service and they wrote it down on the record that it happened in service.  The Veteran testified to the effect that the sciatic nerve problem happened at the same time and came and went.  The Veteran outlined his current treatment.   He was seeing a chiropractor 3 times a week.  He told the Veteran that his hip was separated and it twisted his spine and hips.  The Veteran recounted that he almost died of pneumonia during service.  Since then, he had problems catching his breath, particularly when it was cold or real hot outside.  He said that his doctors told him the pneumonia in service could be the cause of his current problems.  The Veteran also testified that one doctor told him that an anthrax shot in service could have caused his seizures.  The Veteran reported that he was given an anthrax inoculation just before leaving active service.  In addition to other information, the Veteran attested to being in good health before service and described current symptoms.  

Conclusion

Lay evidence is considered competent if it is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 4.159(a)(2) (2011).  Thus, the Veteran is considered competent to report a hip injury in service.  He is also competent to report that he had an inoculation for anthrax during service.  In light of the record and the loss of the separation examination report and possibly other service treatment records, the Board finds that the Veteran's reports of a hip injury and anthrax injection in service are credible.  

The problem arises in connecting the incident in service to a current disability.  In cases were lay evidence of a continuity of symptoms is sufficient, lay evidence alone is enough to form a connection.  See 38 C.F.R. § 3.303 (2011).  However, that is not the case here.  

For the left hip and sciatica complaints, the Veteran has been seen numerous times over the years and the doctors have repeatedly not found any hip disability or sciatica.  While the Veteran's complaints are credible, they are outweighed by the medical reports that show there is no hip disability or sciatica.  Moreover, there is no competent medical opinion linking the Veteran's hip and sciatica complaints to injury in service.  

The Board notes that a little over 10 months after service, in March 2000, the Veteran was seen for a complaint of back pain with radiation down the left lower extremity.  There was a notation to the effect that he saw a doctor during service.  This is not an opinion connecting the March 2000 incident to the one in service.  In fact, there is no medical opinion that says the Veteran's complaints establish a continuity of symptomatology back to the injury in service.  On the contrary, the December 2009 VA examination specifically concluded that the Veteran's current symptoms were not related to injury in service.  

The Veteran has testified that doctors have told him that there is a connection between the symptoms in service and his current symptoms.  However, a claimant's statements as to what a doctor said are not competent evidence.  Warren v. Brown, 6 Vet. App. 4 (1993).  

In particular, the Veteran has reported that a doctor told him that his "seizures" could be related to an anthrax injection in service.  There is no documentation of that and we are simply left with the Veteran's claim.  The Veteran testified of an episode of dizziness in service and that is documented in the service treatment records.  However, a lay witness does not have the medical training and experience to say that an episode of dizziness marks the onset of a seizure disorder.  In this case, there is no competent medical evidence to connect the dizziness in service or the anthrax injection with the onset of seizures or syncopal episodes over three years after service.  Again, we have the December 2009 examination opinion by a competent physician to the effect that the Veteran's seizures or syncopal episodes are not related to service.  

There is no dispute that the Veteran had pneumonia in service.  He had an extensive work up during and after service and no residuals have been found.  He has had various upper respiratory infections; but, none of his doctors has linked these to the pneumonia in service or to any chronic respiratory disease process.  The VA examiner has specifically expressed the opinion that the post service respiratory illnesses are not linked to service.  

While the Veteran may feel that his claimed disabilities are linked to service, there is no competent medical evidence that any of the claimed disabilities are connected to disease or injury during service.  On the other hand, there is the competent medical opinion from the December 2009 VA examination that none of the claimed disabilities are linked to disease or injury in service.  That opinion was based on examination of the Veteran and review of the claims folder, including the available service treatment records and post service treatment records.  Thus, the Board finds that the December 209 opinion is persuasive and reflects the preponderance of evidence in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for residuals of a left hip injury is denied.  

Service connection for a left sciatic nerve disorder is denied.  

Service connection for a seizure disorder is denied.  


Service connection for a respiratory disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals   




Department of Veterans Affairs


